108 S.E.2d 128 (1959)
250 N.C. 113
STATE
v.
Raymond BRYANT, David Lee Hicks, Bennie Lee Ford, William Allen Atkinson, Henry Williams, William Edward Wilson, Eloyse Ford.
No. 289.
Supreme Court of North Carolina.
April 15, 1959.
*129 Malcolm B. Seawell, Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
Herbert B. Hulse, Goldsboro, Mitchell E. Gadsen, Clinton, Earl Whitted, Jr., Goldsboro, for defendants.
DENNY, Justice.
The defendants' first assignment of error is based on their exception to the ruling of the trial court in granting the Solicitor's motion to consolidate the cases for trial.
The general rule with respect to the consolidation of criminal cases is stated in State v. Combs, 200 N.C. 671, 158 S.E. 252, 254. "The court is expressly authorized by statute in this state to order the consolidation for trial of two or more indictments in which the defendant or defendants are charged with crimes of the same class, which are so connected in time or place as that evidence at the trial of one of the indictments will be competent and admissible at the trial of the others. C. S. § 4622 (now G.S. § 15-152). State v. Cooper, 190 N.C. 528, 130 S.E. 180; State v. Jarrett, 189 N.C. 516, 127 S.E. 590; State v. Malpass, 189 N.C. 349, 127 S.E. 248."
*130 In State v. Norton, 222 N.C. 418, 23 S.E.2d 301, 302, the three defendants were charged in separate bills of indictment with an assault upon the same person and the cases were consolidated for trial. Although the defendants did not challenge the consolidation, the Court in its opinion said: "The offenses charged are of the same class, relate to an assault upon the same person, and appear to be so connected in time and place as that evidence at the trial upon one of the indictments would be competent and admissible at the trial of the other. In such cases there is statutory authority for consolidation." The following cases are in accord with the above view: State v. McLean, 209 N.C. 38, 182 S.E. 700; State v. Davis, 214 N.C. 787, 1 S.E.2d 104; State v. Chapman, 221 N.C. 157, 19 S.E.2d 250; State v. Truelove, 224 N.C. 147, 29 S.E.2d 460; and State v. Spencer, 239 N.C. 604, 80 S.E.2d 670.
These appellants cite and rely on State v. Dyer, 239 N.C. 713, 80 S.E.2d 769 and State v. Bonner, 222 N.C. 344, 23 S.E.2d 45. These cases are distinguishable from the one now before us.
In the Dyer case the defendants were charged with separate offenses of the same class, but of offenses having been committed at different times and places. Moreover, the separate offenses were not provable by the same evidence.
In the Bonner case the two defendants were being tried under separate bills of indictment for the first degree murder of the same person, and the cases were consolidated for trial. The State was relying solely for conviction upon alleged separate confessions, each of which incriminated the other defendant and which had not been made in his presence or acquiesced in by him. The consolidation for that reason was held improper.
In the instant case, all of the defendants who were convicted by the jury were together when they made their confessions, and each defendant, according to the evidence, expressly admitted in the presence of the others that he did have sexual intercourse with the prosecuting witness, forcibly and against her will. This assignment of error is overruled.
The defendants also assign as error the refusal of the court below to allow their motion for judgment as of nonsuit at the close of the State's evidence and upon the renewal thereof at the close of all the evidence.
The defendants insist that the evidence of the prosecuting witness was not worthy of belief, since she first told the officers that she was at home with her two small children; that it was late at night and her husband was away from home looking for work; that she heard a car she thought was her husband's and went out to see. She said at that time a two-tone car drove up beside her and stopped and that two colored boys got out and forced her into the car; that they drove to some place, she didn't know exactly where, and she was forced out of the car; that the driver drove off and the other colored boys raped her. She later repudiated her statements in this respect, stating that when she was assaulted she was on her way to the home of some friends who lived on Slocum Street, for the purpose of getting someone to come stay with her until her husband came home; that she was afraid to stay by herself. She said she told about the automobile because "she knew her husband would be mad with her if he knew she was that far from home, as he didn't want her to leave the house at night."
Discrepancies and contradictions in the testimony of a witness goes to the credibility of the witness and not necessarily to the competency of the testimony. Discrepancies and contradictions in the State's or in a plaintiff's evidence are matters for the jury and not for the court. State v. Smoak, 213 N.C. 79, 195 S.E. 72; Ward v. Smith, 223 N.C. 141, 25 S.E.2d 463; State v. Herndon, 223 N.C. 208, 25 S.E.2d 611; State v. Ham, 224 N.C. 128, *131 29 S.E.2d 449; State v. Humphrey, 236 N.C. 608, 73 S.E.2d 479.
The evidence in this case is voluminous and lurid. Therefore, we have purposely refrained from setting it out in full herein. However, the State's evidence as revealed on the record in this appeal was not only sufficient to carry the case to the jury against each of these defendants, but amply sufficient to support the verdict rendered. This assignment of error is without merit.
Thirty-one of the remaining assignments of error are to the court's charge to the jury. We have carefully examined all the exceptions upon which all of the remaining assignments of error are based, and no prejudicial error is shown that would justify a new trial. Hence, in the trial below, we find no error in law.
No error.